


--------------------------------------------------------------------------------

 
 
EXHIBIT 10.51
 
 
SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT




THIS SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this "Amendment") is
entered into as of November 10, 2017 by and among Strata Skin Sciences, Inc.
(formerly Mela Sciences, Inc.), a Delaware corporation (the "Borrower"), MidCap
Financial Trust, a Delaware statutory trust, as agent ("Agent") and the lenders
signatory hereto (the "Lenders").


RECITALS


A.          Borrower, Agent and the Lenders are parties to that certain Credit
and Security Agreement, dated as of December 30, 2015 (as amended by that
certain First Amendment to Credit and Security Agreement, dated as of August 9,
2016 and as further amended hereby and as may be further amended, restated,
supplemented, revised, restated, replaced or otherwise modified from time to
time, the "Credit Agreement"; capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Credit Agreement),
pursuant to which the Lenders have made certain financial accommodations
available to Borrower;
B.          Borrower has requested that the Agent and Lenders amend certain
provisions of the Credit Agreement, and subject to the terms and conditions
hereof, the Agent and the Lenders executing this Amendment are willing to do so.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:


A.  AMENDMENTS


Subject to the satisfaction of the conditions precedent set forth in Section B
below, the parties hereto agree that the Credit Agreement is amended as follows:
1.
The Financial Covenant Schedule is hereby replaced in its entirety with the
Financial Covenant Schedule attached to this Amendment as Exhibit A.

2.
The Amortization Schedule (For Each Credit Facility) is hereby replaced in its
entirety with the Amortization Schedule (For Each Credit Facility) attached to
this Amendment as Exhibit B.

B.  CONDITIONS TO EFFECTIVENESS
Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Lenders hereunder, it is understood and agreed that
this Amendment shall not become effective, and Borrower shall have no rights
under this Amendment, until Agent shall have received:


1.
reimbursement or payment of its costs and expenses incurred in connection with
this Amendment (including reasonable fees, charges and disbursements of counsel
to Agent and the Lenders);

2.
duly executed signature pages to this Amendment from the Lenders, the Borrower
and Agent; and

3.
a duly executed amendment and restatement of the fee letter agreement, dated as
of August 9, 2016, by and between Borrower and Agent, in form and substance
acceptable to Agent.

C.  REPRESENTATIONS


To induce the Lenders and Agent to enter into this Amendment, each Credit Party
hereby represents and warrants to the Lenders and Agent that:


- 1 -

--------------------------------------------------------------------------------






1.          The execution, delivery and performance by such Credit Party of this
Amendment do not (i) conflict with any of such Credit Party's organizational
documents; (ii) contravene, conflict with, constitute a default under or violate
any Law; (iii) contravene, conflict or violate any applicable order, writ,
judgment, injunction, decree, determination or award of any Governmental
Authority by which such Credit Party or any of its property or assets may be
bound or affected; (iv) require any action by, filing, registration, or
qualification with, or Required Permit from, any Governmental Authority (except
such Required Permits which have already been obtained and are in full force and
effect); or (v) constitute a default under or conflict with any Material
Agreement.
2.          This Amendment has been duly authorized, executed and delivered by
each Credit Party and constitutes a legal, valid and binding agreement
enforceable in accordance with its terms.  The execution, delivery and
performance by each Credit Party of this Amendment is within such Credit Party's
powers.


3.          After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Financing Documents
are true and correct in all material respects (but in all respects if such
representation or warranty is qualified by "material" or "Material Adverse
Effect"), except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects (but in all respects if such
representation or warranty is qualified by "material" or "Material Adverse
Effect") on and as of such earlier date, and no Default or Event of Default has
occurred and is continuing as of the date hereof.


D.  OTHER AGREEMENTS


1.          Continuing Effectiveness of Financing Documents.  As amended hereby,
all terms of the Credit Agreement and the other Financing Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Credit Parties party thereto.  To the extent
any terms and conditions in any of the other Financing Documents shall
contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified and amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified and amended hereby. Upon the
effectiveness of this Amendment such terms and conditions are hereby deemed
modified and amended accordingly to reflect the terms and conditions of the
Credit Agreement as modified and amended hereby.  This Amendment shall
constitute a Financing Document for all purposes of the Credit Agreement.
2.          Reaffirmation. Each of the Credit Parties as debtor, grantor,
pledgor, guarantor, assignor, or in other any other similar capacity in which
such Credit Party grants liens or security interests in its property or
otherwise acts as accommodation party or guarantor, as the case may be, hereby
ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under each of the Financing Documents to which it is a
party (after giving effect hereto).  Each Credit Party hereby acknowledges that,
as of the date hereof, the security interests and liens granted to Agent and the
Lenders under the Credit Agreement and the other Financing Documents are in full
force and effect, are properly perfected and are enforceable in accordance with
the terms of the Credit Agreement and the other Financing Documents.
3.          No Waiver or Novation.  The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the Lenders under the Credit Agreement,
nor constitute a waiver of any provision of the Credit Agreement.  This
Amendment is not intended by the parties to be, and shall not be construed to
be, a novation of the Credit Agreement and the other Financing Documents or an
accord and satisfaction in regard thereto.
4.          Governing Law.   This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of Maryland and all
applicable federal laws of the United States of America.


- 2 -

--------------------------------------------------------------------------------


          

5.          Costs and Expenses.  Borrower agrees to pay on demand all reasonable
costs and expenses of Agent and the Lenders in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for Agent and the
Lenders with respect thereto.
6.          Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one agreement.  Delivery of an executed signature page of this Amendment by
facsimile transmission or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.
7.          Binding Nature.  This Amendment binds and is for the benefit of the
successors and permitted assigns of each party hereto.  No third party
beneficiaries are intended in connection with this Amendment.
8.          Integration.  This Amendment and the Financing Documents represent
the entire agreement about this subject matter and supersede prior negotiations
or agreements.  All prior agreements, understandings, representations,
warranties, and negotiations between the parties about the subject matter of
this Amendment and the Financing Documents merge into this Amendment and the
Financing Documents.
9.          Release.  Each Credit Party hereby releases, acquits, and forever
discharges Agent and each of the Lenders, and each and every past and present
subsidiary, affiliate, stockholder, officer, director, agent, servant, employee,
representative, and attorney of Agent and the Lenders, from any and all claims,
causes of action, suits, debts, liens, obligations, liabilities, demands,
losses, costs and expenses (including reasonable attorneys' fees) of any kind,
character, or nature whatsoever, known or unknown, fixed or contingent, which
such Credit Party may have or claim to have now or which may hereafter arise out
of or connected with any act of commission or omission of Agent or the Lenders
existing or occurring prior to the date of this Amendment or any instrument
executed prior to the date of this Amendment including, without limitation, any
claims, liabilities or obligations arising with respect to the Credit Agreement
or the other of the Financing Documents, other than claims, liabilities or
obligations caused by Agent's or any Lender's own gross negligence or willful
misconduct.  The provisions of this paragraph shall be binding upon each Credit
Party and shall inure to the benefit of Agent, the Lenders, and their respective
heirs, executors, administrators, successors and assigns.
[Signature pages follow]




- 3 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.




BORROWER:
STRATA SKIN SCIENCES, INC.
By:/s/ Christina L. Allgeier______(SEAL)
Name:  Christina L. Allgeier
Title:    CFO






Signature Page to Second Amendment to Credit and Security Agreement (Strata Skin
Sciences, Inc.)
- 4 -

--------------------------------------------------------------------------------


 
AGENT:
MIDCAP FINANCIAL TRUST


By:          Apollo Capital Management, L.P.,
its investment manager


By:          Apollo Capital Management GP, LLC,
its general partner


By:/s/ Maurice Amsellem                                (SEAL)
Name:  Maurice Amsellem
Title:    Authorized Signatory
Signature Page to Second Amendment to Credit and Security Agreement (Strata Skin
Sciences, Inc.)
- 5 -

--------------------------------------------------------------------------------


 
LENDERS:
ELM 2016-1 TRUST


By:          MidCap Financial Services Capital Management, LLC,
as Servicer




By: /s/ John O'Dea                                        (SEAL)
Name:  John O'Dea
Title:    Authorized Signatory
Signature Page to Second Amendment to Credit and Security Agreement (Strata Skin
Sciences, Inc.)
- 6 -

--------------------------------------------------------------------------------



 
FLEXPOINT MCLS SPV LLC




By:_/s/ Daniel Edelman                                                          
Name: Daniel Edelman                                                           
Title: Vice
President                                                              








Signature Page to Second Amendment to Credit and Security Agreement (Strata Skin
Sciences, Inc.)
- 7 -

--------------------------------------------------------------------------------


 
EXHIBIT A
FINANCIAL COVENANT SCHEDULE
Borrower shall not Permit consolidated net revenue of Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP for the
twelve month period ending on the last day of each calendar month set forth
below to be less than the minimum amount set forth below for such period.
 
Minimum Net Revenue - Covenant Level
     
TTM Period Ending (to be reported to Agent within 30 days after such date)
Number of Months in Testing Period
Minimum Net Revenue for Such Period
31-Jul-16
7
15,031,000
31-Aug-16
8
17,331,000
30-Sep-16
9
20,781,000
31-Oct-16
10
22,926,000
30-Nov-16
11
25,499,000
31-Dec-16
12
29,359,000
31-Jan-17
12
29,595,000
28-Feb-17
12
29,878,000
31-Mar-17
12
30,302,000
30-Apr-17
12
30,458,000
31-May-17
12
30,645,000
30-Jun-17
12
30,925,000
31-Jul-17
12
31,258,000
31-Aug-17
12
31,592,000
30-Sep-17
12
31,925,000
31-Oct-17
12
31,500,000
30-Nov-17
12
31,750,000
31-Dec-17
12
32,000,000
31-Jan-18
12
32,250,000
28-Feb-18
12
32,500,000
31-Mar-18
12
33,000,000
30-Apr-18
12
33,250,000
31-May-18
12
33,500,000
30-Jun-18
12
34,000,000
31-Jul-18
12
34,500,000
31-Aug-18
12
35,000,000
30-Sep-18
12
35,500,000
31-Oct-18
12
36,000,000
30-Nov-18
12
36,500,000
31-December-18 and the last day of each month occurring thereafter
12
36,785,000


 
 
 
 
 
 


Signature Page to Second Amendment to Credit and Security Agreement (Strata Skin
Sciences, Inc.)
- 8 -

--------------------------------------------------------------------------------



EXHIBIT B
AMORTIZATION SCHEDULE (FOR EACH CREDIT FACILITY)
Credit Facility #1
Commencing June 1, 2018, and continuing on the first day of each calendar month
thereafter, an amount equal to $298,387.10 per month.
Credit Facility #2
Commencing June 1, 2018, and continuing on the first day of each calendar month
thereafter, an amount equal to $42,626.73 per month.




- 9 -
 

--------------------------------------------------------------------------------